Citation Nr: 0427035	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  00-05 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than April 9, 
1999, for a 50 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD 
prior to August 14, 2001.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
on or after August 14, 2001.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from July 1969 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in Jackson, Mississippi, awarded an increased rating of 
50 percent for PTSD, effective April 9, 1999.  The veteran 
was notified of the increased rating and disagreed with the 
effective date of the award.  

In May 2001, the Board denied the veteran's claim for an 
effective date earlier than April 9, 1999, for an award of a 
rating of 50 percent for PTSD.  The veteran appealed the 
denial of his claim to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of 
Veteran's Appeals, hereinafter referred to as the Court).  In 
July 2002, the parties filed a Joint Motion for Remand and 
Stay of Further Proceedings (Joint Motion for Remand) 
requesting the Court to vacate and remand the Board's May 
2001 decision.  By Order dated July 23, 2002, the Court 
granted the Joint Motion for Remand and vacated and remanded 
this matter pursuant to 38 U.S.C.A. § 7252(a).  

In the Joint Motion for Remand, the parties agreed that the 
appellant had filed a timely Notice of Disagreement (NOD) 
concerning the issue of entitlement to an increased rating 
for PTSD and that VA had not issued a Statement of the Case 
(SOC).  Accordingly, the parties further agreed that a remand 
was necessary to provide the veteran a SOC concerning the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD.  This SOC was issued on May 14, 2004, and the appeal 
(dated July 13, 2004) was filed on July 16, 2004.  This was 
timely pursuant to 38 C.F.R. §§ 20.20.302 and 20.305, as no 
postmark for the appeal is of record.  

The Board also notes that, in an April 2004 rating decision, 
the RO increased the rating of the veteran's disability from 
PTSD to 70 percent, effective from August 14, 2001.  The 
issues of entitlement to a rating higher than 50 percent 
prior to August 14, 2001, 1999, and to a rating higher than 
70 percent on or after that date remain before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Pursuant to the Joint Motion granted by the Court, the Board 
noted in the Board's July 2003 remand that the veteran had 
raised the issue of entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
due to service-connected disabilities (TDIU).  The veteran's 
claim for TDIU has been adjudicated by the RO in its February 
2004 rating decision.  It is not before the Board, however, 
as the veteran specifically indicated in a written statement 
in July 2004 that he "would like to withdraw any and all 
claims of unemployability."

In July 2003, the Board referred to the RO the following 
issues: entitlement to service connection for diabetes 
mellitus based on exposure to herbicides; entitlement to 
service connection for pes planus based on new and material 
evidence; entitlement to service connection for a skin 
disorder claimed and secondary to exposure to herbicide 
agents, based on new and material evidence; entitlement to 
service connection hepatitis C secondary to exposure to 
herbicide agents; entitlement to service connection for sleep 
apnea secondary to service-connected disability from PTSD; 
entitlement to service connection for hypertension and 
impotence secondary to medication taken for service-connected 
disabilities from PTSD and diabetes mellitus.  The RO granted 
service connection for diabetes in February 2004, and 
addressed the other issues in an April 2004 rating decision.  
The veteran has not, however, appealed these matters and they 
are not currently before the Board.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran was granted entitlement to service connection 
for PTSD in a February 1991 rating decision and was awarded a 
disability rating of 30 percent, effective from May 13, 1990. 

4. In January 1999, the Board denied the appellant's claim 
for a rating in excess of 30 percent for PTSD.

5. In October 1999, the appellant filed a claim for an 
increased rating for PTSD.

6. Evidence dated or received within one year of the October 
1999 claim includes VA outpatient treatment records dated 
February 24, 1999, and April 9, 1999.

7. VA treatment report dated February 24, 1999, does not 
indicate any increase in the severity of the appellant's 
PTSD. 

8.  The earliest VA treatment record indicating an increase 
in the severity of the appellant's PTSD is April 9, 1999.

9.  It is not factually ascertainable that the veteran's 
disability from PTSD and major depressive disorder with 
psychotic features underwent an increase justifying 
assignment of a rating of 50 percent prior to April 9, 1999.

10.  At the time of the April 9, 1999, VA treatment record, 
and since that time, the veteran's disability from PTSD was 
manifested by social and occupational impairment in most 
areas such as work, family relations, judgment, thinking and 
mood due to symptoms such as flashbacks, nightmares, 
intrusive memories of war experiences, isolation from others, 
suicidal ideation, irritability, impaired impulse control, 
violence, and difficulty in establishing and maintaining 
effective relationships, without gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives, his 
occupation, or his own name.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claims and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (2003).

2.  The Board's January 1999 decision denying an increased 
rating for PTSD and major depression with psychotic features 
is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2003).

3.  An effective date prior to April 9, 1999, for a 50 
percent rating for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
3.400, 4.130 (2003).

4.  The criteria for a schedular rating of 70 percent, and no 
higher, for PTSD were met on and after April 9, 1999.  
38 U.S.C.A. § 1155, 5105 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for PTSD was filed 
in May 1990.  In a February 1991 rating decision, he was 
granted service connection for PTSD and awarded a rating of 
30 percent, effective from the date of the May 1990 claim.  
In a January 1999 decision, the Board denied an increased 
rating for PTSD.  In a November 1999 rating decision, the RO 
awarded an increased rating of 50 percent, effective April 9, 
1999.  In an April 2004 rating decision, the RO awarded an 
increased rating of 70 percent for PTSD, effective August 14, 
2001.

In discussing the evaluation of the service-connected PTSD 
and the effective date of the 50 percent evaluation assigned 
by the RO in a November 1999 rating decision, the applicable 
rating criteria, contained in the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, are as follows:

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g.) 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 2002).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2003).  Therefore, the Board will 
first consider the history of the disability in question and 
then will consider the recent evidence which is probative of 
the degree of disability associated with such disability.

I.  Earlier Effective Date for a Rating of 50 Percent for 
PTSD

The veteran contends that the effective date for the 
increased rating of 50 percent for his disability from PTSD 
should be earlier than April 9, 1999.  His representative 
cites an opinion from a VA psychiatrist dated in June 1992, 
indicating that the veteran was totally and permanently 
disabled from all gainful employment.  The Board previously 
considered the June 1992 opinion in its January 1999 final 
decision.  Consequently, for reasons related to finality and 
effective date law, as discussed below, that opinion will not 
be considered in the claims currently under consideration.

As discussed below, the assignment of effective dates for 
disability ratings is based, in part, on what constitutes a 
claim and when a claim is deemed filed.  The regulations 
provide that a veteran's intent to claim a benefit under the 
laws administered by VA may be initiated by an informal 
claim.  An informal claim is any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  38 C.F.R. § 3.155 (2003).

The regulations further provide that the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
However, among the listed exceptions to the general rule 
stated above is the rule which applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
whichever is later.  38 C.F.R. § 3.400(o) (2003).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126. Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2003). The Board will therefore first determine the date of 
receipt of the veteran's claim.

The Board's January 1999 decision that denied a rating higher 
than 30 percent for PTSD and major depression with psychotic 
features is final, as the veteran did not appeal that 
decision.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2003).  

Subsequent to the Board's January 1999 decision, in July 1999 
the veteran submitted a medical release indicating that he 
had received VA treatment for his PTSD since January 1999. In 
October 1999, he submitted a statement requesting an 
increased rating for his PTSD. The record indicates that in 
August 1999, the RO requested the veteran's VA medical 
records from January 1999 to the present; the records were 
received by the RO and associated with claims file in October 
1999.

The RO received new evidence of the veteran's VA treatment on 
July 16, 1999 (and subsequently), and treated the evidence 
received in July 1999 as an informal claim for an increased 
rating.  The records of VA treatment for PTSD, themselves, 
are also informal claims for increase for that disability.  
See 38 C.F.R. § 3.157.  Pursuant to 38 C.F.R. § 3.400, the 
veteran would be entitled to an effective date as much as one 
year earlier than the date of the informal claim, provided 
that it is factually ascertainable that he had increased 
disability at such earlier date.  

The VA medical records indicate that on February 24, 1999, 
the appellant had a 30-minute psychotherapy session. It was 
noted that he was stable and "able to gain from today"; 
there was no other information pertaining to the severity of 
his PTSD. He next received psychiatric treatment on April 9, 
1999. This treatment note indicates that he reported feeling 
particularly depressed for about a month. He was still 
obsessing about his physically abused wife from the 
Philippines who left him in August 1998. He reported many 
thoughts of killing himself for the last two months. He heard 
voices telling him to kill himself. He also had homicidal 
ideation, nightmares, flashbacks, and intrusive thoughts, 
among others. The diagnosis was chronic PTSD and severe 
schizoaffective disorder. His GAF score was 20. A VA 
examination was also conducted in October 1999, which showed 
chronic PTSD and a GAF score of 50.

The Board has reviewed the entire record and cannot factually 
ascertain that the veteran's disability from PTSD met the 
criteria for a rating in excess of 50 percent prior to April 
9, 1999.  A treatment note of that date indicates that the 
veteran had chronic, severe PTSD that was manifested by 
depressed mood, suicidal thoughts, with a history of suicide 
attempt by drug overdose.  He complained of audio 
hallucinations.  Other symptoms included nightmares, 
flashbacks, isolation, becoming easily angered, frequent 
intrusive thoughts of his war experiences, and elevated 
startle response.  An examiner assigned a score on a scale 
used to measure overall functioning (GAF) of 20, indicative 
of a danger to himself and others, or occasionally failing to 
maintain minimal personal hygiene, or gross impairment in 
communication.  

However, the evidence not previously considered that is dated 
prior to April 9, 1999, does not support a conclusion that it 
can be factually ascertained that the veteran met the 
criteria for a rating in excess of 30 percent during the year 
preceding the informal claim.  The description of the level 
of disability in the February 1999 treatment note does not 
support a 50 percent rating.  The evidence does not show that 
the criteria for a rating of 50 percent were met prior to 
April 9, 1999.  Therefore, I conclude that the veteran is not 
entitled to an effective date earlier than April 9, 1999, for 
the assignment of a 50 percent rating for PTSD.

II.  Increased Rating of PTSD

The veteran contends that his disability from PTSD warrants a 
rating higher than the 50 percent rating assigned by the RO 
in its November 1999 rating decision (effective from April 9, 
1999), and the 70 percent rating assigned by the RO's April 
2004 rating decision (effective from August 14, 2001).  For 
the following reasons and bases, the Board concludes that the 
criteria for a schedular rating of 70 percent were met on 
April 9, 1999, and that the criteria for a schedular rating 
in excess of 70 percent have not been met since that date.  

The general regulations pertaining to the rating of 
disabilities, and those specific to the rating of mental 
disorders are discussed above.  In reviewing the veteran's 
claim in the context of the evidence in this case, it is 
useful to consider earlier clinical findings related to the 
veteran's PTSD disability.

The veteran was afforded a VA neuropsychiatric examination in 
September 1996.  He complained of social isolation, 
nightmares, flashbacks, and intrusive memories of his war 
experiences.  On mental status examination, his mood was 
depressed.  He admitted to visual hallucinations involving 
seeing a person with a distorted face.  He also admitted to 
hearing voices that told him to harm himself.  He reported 
having some homicidal and suicidal thoughts.  He was not able 
to interpret a proverb.  His intelligence was assessed as 
borderline.  His judgment was assessed as fair to poor.  
Recent and remote memory seemed intact.  Concentration and 
attention span were slightly decreased.  The examiner 
reported diagnoses of PTSD and recurrent major depression 
with psychotic features.  The examiner also reported a GAF 
score of 55, indicating moderate symptoms such as flat 
affected and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, or occupational 
functioning, such as having few friends, and conflicts with 
peers or co-workers.

When the veteran was examined during outpatient treatment on 
April 9, 1999, he was particularly depressed about his having 
physically abused his estranged wife.  He had complaints of 
poor memory and concentration.  He reported having suicidal 
thoughts.  Although he had made a suicide attempt several 
years before by drug overdose, he had no current intent to 
commit suicide.  He isolated himself due to feelings of 
anger.  He admitted to audio hallucinations in the manner a 
voices telling him to kill himself.  He complained of 
nightmares one to two times per week, and flashbacks two to 
three times per week.  He was isolative, easily angered, had 
frequent intrusive thoughts of war experiences, and an 
exaggerated startle response.  The reported diagnosis was 
chronic PTSD and severe schizoaffective disorder.  The 
examiner assigned a GAF score of 20, indicative of some 
danger of hurting himself or others, such as suicide attempts 
without clear expectation of death; frequently violent, or 
manic excitement, or occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication, that 
is, largely incoherent or mute.

The veteran underwent a VA psychological examination for 
compensation purposes in October 1999.  He gave a remote 
history of drug and alcohol abuse that he stopped in 1979 
after he was arrested an incarcerated because of a motor 
vehicle accident that resulted in the death of a law 
enforcement officer.  He was convicted of vehicular homicide.  
He reported that since his release after 10-years in prison, 
he had had ten to twelve jobs from which he was fired due to 
fighting with co-workers, sometimes physically.  He was 
current working for the VA, where he had worked since 1995.  
He reported that he had frequent arguments with his co-
workers for which he had received performance demerits.  He 
admitted that he had physically abused his wife.  He was 
isolated from acquaintances and family because of arguments 
with them.  He reported symptoms of depressed mood, 
hopelessness, loss of interest in activities, guilt, self-
blame, indecisiveness and difficulty with concentration, 
memory problems, restlessness, agitation and fatigue.  He 
admitted to suicidal ideation.  He experienced symptoms of 
paranoia, thinking that people were talking about him, 
especially at work.  He believed that people were spying on 
him and coming over constantly to look at him.  He expressed 
concern that while he was in a crowd, people were talking 
about him.  His complaints included feeling of severe anger, 
intrusive thoughts several times per week about traumatic 
events, flashbacks two to three times per week, distress upon 
recollections of his war experiences, emotional numbing, 
isolation from others, hyperarousal, sleep disturbances, 
irritability, angry outbursts, poor concentration, 
hypervigilance, and exaggerated startle response.  On 
examination, the veteran was nicely dressed and groomed.  He 
was alert, and fully oriented.  His speech was normally paced 
and grammatical.  He displayed an affect of slight 
depression.  He occasionally had tears when talking about 
difficult subjects concerning his wife and child.  According 
to the report, the veteran was experiencing significant 
symptoms of depression.  Scores on psychological testing 
indicated heavy combat exposure and supported the diagnosis 
of PTSD.  Other tests indicated emotional withdrawal from 
people, with suspicion and resentment towards others.  
According to the examiner, the veteran was most likely seen 
by others as moody and irritable.  The examiner interpreted 
the test results with a diagnosis of chronic PTSD.  A second 
diagnosis was severe major depressive disorder with psychotic 
features.  The examiner reported a GAF score of 50, 
indicating moderate symptoms such as flat affected and 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, or occupational functioning, 
such as having few friends, and conflicts with peers or co-
workers.

Based on a review of the entire record, I find that the 
preponderance of the evidence indicates that the veteran's 
disability from PTSD since April 9, 1999, has been manifested 
by social and occupational impairment in most areas such as 
work, family relations, judgment, thinking and mood due to 
symptoms such as flashbacks, nightmares, intrusive memories 
of war experiences, isolation from others, suicidal ideation, 
irritability, impaired impulse control, violence, and 
difficulty in establishing and maintaining effective 
relationships.  Nonetheless, although the veteran expressed 
some suicidal thoughts, the record does not show that he was 
considered in persistent danger of hurting himself or others.  
Neither the treatment records nor the examination reports 
describe gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, his 
occupation, or his own name.  Rather, although he was 
described as in a great deal of distress, he was also 
described as alert, oriented, and nicely dressed and groomed.  
Although he described hearing people talking about him, he 
did not exhibit delusions or hallucinations on examination.  
Therefore, I conclude that the criteria for a rating of 70 
percent, but no more, have been met.

I have has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. The veteran's psychiatric disability, as 
discussed above, does not approximate the criteria for the 
next higher evaluation.  The evidence does not show that the 
veteran's neuropsychiatric disability is manifested by total 
occupational and/or social impairment due to such symptoms as 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, his occupation, or his own name.

I also note that the regulations provide that in order to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

I have considered whether the veteran's claim should be 
referred for consideration of an extraschedular evaluation, 
and has concluded that no such referral is warranted.  First 
the schedular criteria are adequate to compensate the 
veteran.  A higher rating, 100 percent, is assignable for 
more severe disability from PTSD, however, the evidence in 
this case does not show that such criteria are met.  Second, 
there is nothing in the record to suggest that the veteran 
has been hospitalized for treatment of PTSD, and the record 
does not establish that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

III.  Application and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by a letter sent to him dated in March 2003.  In addition, 
the RO's rating decisions and statements of the case, and 
supplemental statements of the case further informed the 
veteran of the evidence needed to substantiate his claims.

The Board acknowledges that the March 2003 letter was sent to 
the veteran after the RO's November 1999 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004)  that where, as here, the Section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  

The veteran has had content-complying notice and proper 
subsequent VA process in this instance.  The March 2003 
letter complied with the required content of the Section 
5103(a) notice, and VA has otherwise complied with the VCAA.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records, medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration.  VA is also required to make 
reasonable efforts to obtain properly identified private 
medical records.  Concerning the claim of entitlement to an 
earlier effective date for the 50 percent rating for PTSD and 
for an increased rating for PTSD, the RO has obtained all 
relevant Federal records from sources identified by the 
appellant or otherwise evident from the claims folder, 
including service medical records and VA medical records.  

Concerning the claims decided in this decision, the appellant 
has not asserted that there are private treatment records 
that pertain to such claims that have not been obtained and 
considered.  The appellant has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his NOD, and his substantive appeal.  The appellant has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- that has not been obtained.

Under certain circumstances, VA's duty to assist includes 
providing the claimant a VA medical examination.  38 C.F.R. 
§ 3.159(c)(4) (2003).  The veteran has been provided VA 
neuropsychiatric examinations in connection with his claim. 

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claims 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  The revised 
regulation concerning VA's duty to notify claimants of 
inability to obtain records under the VCAA, 38 C.F.R. 
§ 3.159(e) (2003), are applicable to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 
29, 2001).  As the veteran has not identified additional 
evidence that the RO has not been able to obtain, no duty is 
owed to the veteran to notify of evidence that the veteran 
has not been able to obtain.  


ORDER

An effective date earlier than April 9, 1999, for the award 
of a rating of 50 percent for PTSD is denied.

Entitlement to an increased rating of 70 percent for PTSD on 
and after April 9, 1999, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



